[Cite as In re T.J., 2013-Ohio-591.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA



                               JOURNAL ENTRY AND OPINION
                                        No. 98942




                                        IN RE: T.J.
                                       A Minor Child

     [APPEAL BY THE CLEVELAND METROPOLITAN
                 SCHOOL DISTRICT]




                                    JUDGMENT:
                              REVERSED AND REMANDED


                                      Civil Appeal from the
                             Cuyahoga County Court of Common Pleas
                                        Juvenile Division
                                     Case No. DL 12111104

        BEFORE: Keough, J., Boyle, P.J., and Celebrezze, J.
        RELEASED AND JOURNALIZED: February 21, 2013
ATTORNEYS FOR APPELLANT

Inajo Davis Chappell
Max W. Thomas
Ulmer & Berne, L.L.P.
Skylight Office Tower
1660 West 2nd Street, Suite 1100
Cleveland, Ohio 44113

ATTORNEYS FOR APPELLEE

Robert L. Tobik
Cuyahoga County Public Defender
By: Salvatore Amata
Audrey Del Valle
Assistant Public Defenders
1849 Prospect Avenue, East
Suite 222
Cleveland, Ohio 44115




KATHLEEN ANN KEOUGH, J.:
       {¶1} This cause came to be heard upon the accelerated calendar pursuant to

App.R. 11.1 and Loc.R. 11.1.      The purpose of an accelerated appeal is to allow the

appellate court to render a brief and conclusory opinion.          Crawford v. Eastland

Shopping Mall Assn., 11 Ohio App.3d 158, 463 N.E.2d 655 (10th Dist.1983); App.R.

11.1(E).

       {¶2} Under the Individuals with Disabilities in Education Improvement Act

(“IDEIA”), 20 U.S.C. 1400 et seq., school districts that receive federal funding must

provide a “free and appropriate public education” to students.        Accordingly, under

IDEIA, appellant, the Cleveland Metropolitan School District (“CMSD”), is responsible

for providing educational programming         and services for students who have been

identified as having qualifying special educational needs and/or disabilities. Appellee,

T.J., has been identified as a student entitled to such educational programming and

services. CMSD has developed and implemented for T.J. an Individualized Education

Plan (“IEP”), which included Extended School Year (“ESY”) services.          Based on his

IEP, he was receiving his educational instruction at Educational Alternatives.

       {¶3} In early July 2012, T.J. was incarcerated at the Cuyahoga County Juvenile

Detention Center.     During his incarceration, T.J. continued to receive educational

instruction and services pursuant to his IEP, until July 20, which is when summer

vacation began for educational instructional staff.

       {¶4} On August 3, 2012, T.J. moved to join CMSD as a necessary party to the
pending delinquency case and requested an order requiring CMSD to provide special

educational services to T.J. during his incarceration as required by his IEP. On August

7, the juvenile court conducted a competency hearing.       At this hearing, the court also

considered T.J.’s motion to join CMSD as a necessary party, however, no attorney or

representative for CMSD was present.      Nevertheless, the court granted T.J.’s motion and

issued an order requiring CMSD to provide T.J. the educational services requested.

         {¶5} On August 10, CMSD filed its brief in opposition to T.J.’s August 3 motion,

contending that the motion should be denied because T.J. had not exhausted his

administrative remedies as required by federal law and under the IDEIA.     On August 16,

the juvenile court overruled CMSD’s “objections” and affirmed its prior order issued on

August 7.

         {¶6} CMSD appeals from this decision, raising the following five assignments of

error:

         1. The Juvenile Division erred in ordering the District to provide certain
         educational services, because any relief sought for an alleged violation of
         IDEIA must be sought through the administrative procedures mandated by
         governing federal law.

         2.   The Juvenile Division’s order impermissibly circumvents the
         administrative procedures mandated by governing federal law.

         3. The Juvenile Division’s August 16 Order requiring the District to
         provide certain educational services is both moot and duplicative, because
         the District is committed to providing Minor T.J. with all educational
         programming and services required under federal law, and there is no
         finding that it has not done so.
       4. The Juvenile Division’s order joining the District is contrary to law
       where, as here, the mandatory administrative remedies were not exhausted.

       5. The Juvenile Division improperly joined the District because Minor
       T.J. failed to demonstrate that any relief sought in the Juvenile Court action
       could not be obtained without joining the District.

       {¶7} CMSD identifies that the issue before this court is whether the juvenile court

disregarded and circumvented the administrative scheme established by IDEIA and, more

specifically, whether T.J. exhausted his administrative remedies before seeking relief

under the IDEIA.

       {¶8} It is well settled that a plaintiff must exhaust administrative remedies before

bringing suit to obtain relief that is available under the IDEIA.   Bishop v. Children’s Ctr.

for Dev. Enrichment, S.D.Ohio No. 2:08-cv-766, 2009 U.S. Dist. LEXIS 17155 (Mar. 6,

2009) *3-4, rev’d on other grounds, Bishop v. Children’s Ctr. for Dev. Enrichment, 618

F.3d 533 (6th Cir.2010), citing 20 U.S.C. 1415(l); Doe v. Smith, 879 F.2d 1340, 1343 (6th

Cir.1989); Crocker v. Tennessee Secondary School Athletic Assn., 873 F.2d 933, 935 (6th

Cir.1989).   See also E. F. v. Oberlin City Sch. Dist., 10th Dist. No. 09CA009640,

2010-Ohio-1370, ¶ 26.

       {¶9} In this case, there was no indication in T.J.’s motion that he exhausted his

administrative remedies before seeking joinder and requesting relief under IDEIA through

the juvenile court.   Additionally, the record before this court is entirely devoid of any

facts or evidence that any administrative remedies were pursued by T.J.         Accordingly,

the trial court erred in granting T.J.’s motion for relief under IDEIA.   Moreover, because
the basis for joinder was for IDEIA relief, the trial court also abused its discretion in

joining CMSD to the juvenile court delinquency proceeding. Hambleton v. R.G. Barry

Corp., 12 Ohio St.3d 179, 184, 465 N.E.2d 1298 (1984) (appellate court reviews a trial

court’s decision as to whether a person is a necessary party under an abuse of discretion

standard).

      {¶10} Accordingly, CMSD’s first, second, and fourth assignments of error are

sustained, thus rendering the remaining assignments of error moot.

      {¶11} Judgment reversed and remanded for the trial court to (1) vacate is August

16, 2012 order and (2) strike from its August 7, 2012 order the language granting T.J.’s

August 3, 2012 motion.

      It is ordered that appellant recover from appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



KATHLEEN ANN KEOUGH, JUDGE

MARY J. BOYLE, P.J., and
FRANK D. CELEBREZZE, JR., J., CONCUR